Citation Nr: 0333150	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-16 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for neurodermatitis of 
the ears, scrotum, chest, abdomen, buttocks, and feet 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1970 to March 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2001 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
when ensuring that the veteran is provided the appropriate 
notification and assistance, the RO must ensure that it 
complies with the decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs.

The Board notes that during the pendency of the veteran's 
appeal, the diagnostic criteria for evaluating skin 
disabilities have been revised, effective August 30, 2002.  
See, 67 Fed. Reg. 49,590-99 (July 31, 2002).  Where the law 
or regulation changes after a claim has been filed but before 
the administrative or judicial appeal process has been 
concluded, the veteran is entitled to the application of the 
version of the regulation that is more favorable to him from 
the effective date of the new regulation, but only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria.  See, Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); VAOPGCPREC 3-2000 
(April 10, 2000).

The Board finds that additional development of the medical 
evidence is required as a result of the changes in the rating 
criteria.  Specifically, an examination must provide 
sufficient information to rate the disability in accordance 
with the applicable rating criteria.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  The Court has held that 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  See Colvin v. Derwinski, 1 Vet. App. 
171 (1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).  
Therefore, a new VA dermatological examination should be 
ordered.

Accordingly, the Board finds that the case must be remanded 
to the RO for the following action:

1.	The RO must review the claims file and 
ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  The RO 
should ensure that the veteran is 
notified of the new regulations 
relating to skin disabilities.

2.	Make arrangements with the appropriate 
VA medical facility for the veteran to 
be afforded a dermatological 
examination to determine the nature 
and extent of the veteran's 
neurodermatitis.  The examiner is 
requested to specifically examine the 
veteran and determine whether there is 
visible or palpable tissue loss in the 
head, face or neck, and either gross 
distortion or asymmetry of one or more 
features or paired sets of features, 
and how many if more than one.  

The examiner is also requested to 
determine if there are two or more 
characteristics of disfigurement of 
the head, face or neck, and how many 
if more than two.  The examiner is 
instructed that characteristics of 
disfigurement include; (1) scar 5 or 
more inches in length, (2) scar at 
least one-quarter inch wide at the 
widest part, (3) surface contour of 
scar elevated or depressed on 
palpation, (4) scar adherent to 
underlying tissue, (5) skin hypo- or 
hyper-pigmented in an area exceeding 6 
square inches, (6) skin texture 
abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding 6 
square inches, (7) underlying soft 
tissue missing in an area exceeding 6 
square inches, (8) skin indurated and 
inflexible in an area exceeding 6 
square inches.  The examiner should 
also determine if there is deep 
scarring or scars that cause limited 
motion in areas of the body other than 
the head, face or neck that exceed 144 
square inches.  The examiner should 
also determine what percent of the 
veteran's body is affected by the 
service-connected neurodermatitis.  
The examiner should provide a complete 
rationale for any opinion offered.

3.	The RO should readjudicate this claim 
including reviewing any new evidence 
obtained.  The RO should readjudicate 
the claim using both the old and new 
rating criteria.  If any benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative 
should be provided an SSOC that contains 
a summary of the evidence and applicable 
laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




